In an action to recover damages for the alleged breach of an escrow agreement, the defendant Myron C. Fox appeals from an order of the Supreme Court, Suffolk County (Tanenbaum, J.), dated June 6, 1986, which denied his motion to dismiss the complaint pursuant to CPLR 3211 (a) (5).
Ordered that the order is affirmed, with costs.
While the appellant is correct in contending that the six-year Statute of Limitations applies to the plaintiff’s action (see, CPLR 213 [2]), the Supreme Court properly found that CPLR 206 (a) (1) also applies; hence, the plaintiff’s claim accrued not upon the date of execution of the escrow agreement, but long after that date when he first became aware of the facts which entitled him to demand compliance with the terms of that agreement (see, e.g., Bernstein v La Rue, 120 AD2d 476, lv dismissed 70 NY2d 746). As such, the plaintiff’s commencement of the present action was timely, and the appellant’s motion to dismiss was appropriately denied. Kunzeman, J. P., Kooper, Sullivan and Balletta, JJ., concur.